EMPLOYMENT AGREEMENT This Agreement (the “Agreement”), dated as of July 1, 2009(the “Effective Date”) by and between DOR BioPharma, Inc., a Delaware corporation having a place of business at 29 Emmons Drive, Suite C-10, Princeton, NJ 08540(the “Corporation”), and Christopher P. Schnittker, CPA, an individual (the “Employee”). W I T N E S S E T H: WHEREAS, the Corporation desires to employ Employee as Vice President of Administration, Controller and Principal Accounting Officer, and the Employee desires to be employed by the Corporation as Vice President of Administration, Controller and Principal Accounting Officer, all pursuant to the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the foregoing and the mutual promises and covenants herein contained, it is agreed as follows: 1. EMPLOYMENT DUTIES The Corporation engages and employs Employee, and Employee hereby accepts engagement and employment, as Vice President of Administration, Controller and Principal Accounting Officer reporting to the Chief Financial Officer of the Corporation, and shall perform high quality, full-time service to the Corporation to direct, supervise and have responsibility for the financial and administrative operations of the Corporation, including, but not limited to: (i) recording, performing and overseeing the day to day financial transactions of the Corporation (ii) managing the financial accounts of the Corporation; (iii) assisting in evaluating, negotiating, structuring and implementing business transactions with the Corporation’s customers and suppliers, and (iv) coordinating all human resource related activities for the Corporation and such other activities as may be reasonably requested by the Chief Financial Officer.
